PER CURIAM.
Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). Although in point one, appellant claims that the error in the valuation date of the pension is apparent on the face of the record, we disagree. The final judgment does not mention the valuation date, and appellant has pointed to no record reference to confirm what date was used. Moreover, without a transcript we cannot determine whether appellant ever raised the issue of the proper valuation date, objected at trial to the valuation used by the trial court, or presented evidence of the value of the pension on the date he alleges is the correct valuation date.
GUNTHER, WARNER and STEVENSON, JJ., concur.